The appellant was convicted of a violation of the prohibition laws; a fine being fixed by the jury, and the court adding an additional hard labor sentence. There was no reversible error in permitting the state to show that the defendant pleaded guilty in the county court. There is nothing in the record to show for what offense he pleaded guilty.
In the circuit court no question was raised as to the propriety of the court's action in permitting the solicitor's statement to include the charge of having possession of prohibited liquors, when the original affidavit only charged the selling of such liquors; consequently no such question is here for review. Holland v. State, 139 Ala. 120, 35 So. 1009.
There was only one witness in the case, one Sykes, who testified that the defendant was in possession of a designated amount of whisky or rum and, while he did not taste it, he testified that he smelled it, and it was rum. With this evidence before the jury, the trial court very properly refused the general charge for the defendant.
There is no error in the record, and the judgment appealed from is affirmed.
Affirmed.